Citation Nr: 1429660	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus status post metatarsal resection with associated arthritis. 

3.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus status post metatarsal resection with associated arthritis. 

4.  Entitlement to service connection for bilateral foot neuroma with toe numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to July 1997, January 2006 to December 2006, and October 2007 to November 2008 with additional periods of active service.    

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado, that, in pertinent part, granted service connection for cervical spine degenerative joint disease and assigned a 10 percent rating effective November 20, 2008; granted service connection for right and left foot degenerative joint disease and joint replacement surgery and assigned a noncompensable rating, effective November 20, 2008; and denied service connection for bilateral foot neuroma with toe numbness.  The Veteran filed a notice of disagreement in November 2009 and was provided with a statement of the case in August 2010.  

In an August 2010 rating decision, the RO granted a 10 percent disability rating for bilateral foot arthritis status post joint replacement, effective November 20, 2008.  The Veteran was granted separate 10 percent ratings in June 2013.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran perfected his appeal with an October 2010 VA Form 9 and restricted his appeal to entitlement to an increased rating for bilateral foot arthritis status post joint replacement and entitlement to service connection for bilateral foot neuroma with toe numbness.  

The Veteran testified at a November 2013 videoconference hearing and a copy of that transcript is of record.  At the hearing the Veteran clarified that he would like to continue his appeal of the rating assigned for his cervical spine degenerative joint disease.  As such, the issue is properly before the Board.  The Veteran also submitted additional evidence with a waiver of initial RO consideration.  

A review of the Veteran's Virtual VA file reveals the November 2013 Board hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to higher ratings for bilateral foot disability and neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran's bilateral intermetatarsal neuroma had its onset during active service.


CONCLUSION OF LAW

Bilateral intermetatarsal neuroma (claimed as bilateral foot neuroma with toe numbness) was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran claims that he has bilateral foot neuroma with toe numbness that had its onset during his active service.  Service records show that the Veteran served on a period of active duty from January 2006 to December 2006 and January 3, 2007 to February 16, 2007.  Treatment records from 21st Medical show that on February 12, 2007, the Veteran complained of pain in the ball of both of his feet.  He reported that the pain started mid-summer and had progressively worsened.  He had limited his jumping out of planes on account of the pain.  The examiner provided an assessment of metatarsalgia.  Thereafter, the Veteran was seen on March 14, 2007 with complaints of continuing bilateral foot pain described as "sharp/burning/tingling/numbness."  The examiner provided an assessment of  metatarsalgia.  On April 30, 2007, the Veteran was diagnosed with intermetatarsal neuroma.  The Veteran underwent a VA examination in January 2009.  The VA examiner provided a diagnosis of bilateral intermetatarsal neuroma.  The Board finds that the Veteran's statement that the onset of his pain occurred during mid-summer (i.e., during his period of active duty from January 2006 to December 2006) is credible.  The Board also observes that the Veteran was seen for such pain during a period of active duty (January 3, 2007 to February 16, 2007) which clearly was eventually diagnosed as intermetatarsal neuroma.  Accordingly, the Board finds that bilateral intermetatarsal neuroma had its onset during active service and therefore, service connection is warranted. 


ORDER

Service connection for bilateral intermetatarsal neuroma (claimed as bilateral foot neuroma with toe numbness) is granted. 


REMAND

Increased Rating Claims

The Board notes that the Veteran was last afforded a VA examination to determine the current severity of his service connected neck and bilateral foot disability in January 2009, over four years ago.  

The Veteran has since testified that his neck disability has worsened.  Specifically, at the November 2013 Board hearing the Veteran testified that his neck disability has worsened since his initial diagnosis.  He also testified that he has been told by his physical therapist that eventually his joints will have to be fused together.  

Additionally, at the November 2013 Board hearing, the Veteran testified that he was scheduled for surgery on his left foot in December 2013.  The Veteran also submitted private treatment records that show the Veteran underwent bilateral foot surgery in July 2013. A November 2013 statement from the Veteran's private physician J.S. shows that the Veteran continues to have pain about the region of the first metatarsal joint and will most likely need fusion to alleviate his pain symptoms.   

The Board thus finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service connected neck and bilateral foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his neck and bilateral foot disabilities.  Particularly private records for his December 2013 left foot surgery.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his cervical spine degenerative disc disease, bilateral hallux valgus status post metatarsal resection with associated arthritis, and bilateral intermetatarsal neuroma.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

Cervical Spine 

All indicated studies, including x-rays, should be performed.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should also note whether the cervical spine disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also describe the impact the  cervical spine disability has on the Veteran's employability.

Bilateral Foot Disabilities

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral hallux valgus status post metatarsal resection with associated arthritis, and bilateral intermetatarsal neuroma.

The examiner should also describe the impact the  bilateral foot disability has on the Veteran's employability.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


